JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

Case 2:21-cv-034364RA LQOOVER SH¥pq08/02/21 Page 1of9

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Drew Frescoln

(b) County of Residence of First Listed Plaintiff Delaware
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Law Offices of Robert T Vance Jr, 100 South Broad
Street, Suite 905, Philadelphia PA 19110 (215) 557-9550

DEFENDANTS

Swarthmore College

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

NOTE:

Attorneys (If Known)
Unknown

IN LAND CONDEMNATION CAS
THE TRACT OF LAND INVOLVED.

ES, USE THE LOCATION OF

 

II]. BASIS OF JURISDICTION (Place an “¥" in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

  

 

 

 
 

 

 

 

 

 

 

 

 

[_]1 U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State [11 [J 1 Incorporated or Principal Place fJ4 (a
of Business In This State
{]2. U.S. Government (Ja Diversity Citizen of Another State (12  [[] 2 Incorporated and Principal Place CT] s (Js
Defendant (Indicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a ia 3. [[] 3 Foreign Nation Cc 6 []6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only) Click here for: Nature of Su Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
110 Insurance PERSONAL INJURY PERSONAL INJURY | }625 Drug Related Seizure 422 Appeal 28 USC 158 - 375 False Claims Act
120 Marine - 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | ]690 Other 28 USC 157 a 3729(a))
140 Negotiable Instrument Liability Cc] 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment ] 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers" Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability C 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans - 340 Marine Injury Product -_ New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran's Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (1S USC 1681 or 1692)
[_] 160 Stockholders’ Suits 4 355 Motor Vehicle H 371 Truth in Lending Act | 485 Telephone Consumer
[_] 190 Other Contract Product Liability [__] 380 Other Personal | ]720 Labor/Management Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) - 490 Cable/Sat TV
196 Franchise Injury CO 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
[REAL PROPERTY _| TS PRISONER PETITIONS |_|790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: |} 791 Employee Retirement | 893 Environmental Matters
220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act : 895 Freedom of Information
230 Rent Lease & Ejectment «| 442 Employment 510 Motions to Vacate 870 Taxes (U.S, Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations ie} 530 General r_| 871 IRS—Third Party 7 899 Administrative Procedure
| ]290 All Other Real Property |] 445 Amer. w/Disabilities -[ | 535 Death Penalty [__IMMIGRATION_| 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
|| 446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration | 950 Constitutionality of
Other 550 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
$60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

[=]! Original 2 Removed from 3 Remanded from [_]4 Reinstated or [7] 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

42 USC Section 1981

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause:
Employment discrimination - race

 

 

 

 

 

 

 

VII. REQUESTED IN = [] CHECK IF THISIS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: — [«]Y¥es [_]No
VIII. RELATED CASKE(S)

(See instructions):
IF ANY JUDGE —_NONE : DOCKET NUMBER
f.
DATE SIGN, OF ATTORNEY OF RECORD
August 2, 2021 of
FOR OFFICE USE ONLY f WA
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

—_——————$—________._..
Case 2:21-cv-0343 859 FED SPUR BIATRICE (2UBB/02/21 Page 2 of 9
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: Delaware County, Pennsylvania
Address of Defendant: Swarthmore, Pennsylvania
Place of Accident, Incident or Transaction: Swarth more, Pennsylvania
RELATED CASE, IF ANY:
Case Number: NO N E Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes | No
previously terminated action in this court? :

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No
pending or within one year previously terminated action in this court?

 

 

 

 

 

 

S| IN| LS

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |9f
case filed by the same individual?

 

 

 

I certify that, to my knowledge, the within case LJ is / E] isnot related to any now pending or within one year previously terminated action in
this court except as noted above. Md. (Ty Zz
pate: August 2, 2021 hl Y hoster 37692

c Attorney-at-Law / Pro Se Pldintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
Lj] 2. FELA (1 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury Ll] 3. Assault, Defamation
Ci 4. Antitrust [] 4. Marine Personal Injury
C 5. Patent [] 5. Motor Vehicle Personal Injury
CL] 6 Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
( 8. Habeas Corpus [] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases [] 9. Allother Diversity Cases
10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I, Ro bert T Vance Jr , counsel of record or pro se plaintiff, do hereby certify:

 

wv Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.
pate: August 2, 2021 AN lanes ZL 37692

Attorney-at-Law / Pro Se P. yout Attorney 1D. # (if applicable)

 

 

 

 

 

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. ‘-

 

Civ. 609 (5/2018)

 
Case 2:21-cv-03438-ER Document1 Filed 08/02/21 Page 3 of 9

United States District Court for the Eastern District of Pennsylvania

Drew Frescoln
VS : Civil Action No.
Jury Trial Demanded
Swarthmore College
Complaint

Plaintiff, Drew Frescoln, brings a series of claims against defendant, Swarthmore

College, of which the following is a statement:
Jurisdiction and Venue

1. This Court has original jurisdiction to hear this Complaint and adjudicate the
claims stated herein under 28 U.S.C. §§ 1331 and 1343, this action being brought under the Civil
Rights Act of 1866, 42 U.S.C. § 1981 (“Section 1981”), and the Civil Rights Act of 1991, Pub.
L. 102-166, 105 Stat. 1071 (Nov. 21, 1991). This Court may exercise supplemental jurisdiction
over Ms. Clemente’s state law claims pursuant to 28 U.S.C. §1367.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) in that
defendant is a resident of this judicial district and a substantial part of the events and omissions

giving rise to this cause of action occurred in this judicial district.

The Parties
3. Plaintiff, Drew Frescoln, is a White male citizen of the United States and a
resident of this judicial district.
4, Defendant, Swarthmore College, is a private liberal arts college located in

Swarthmore, Pennsylvania.

Page 1of 7
Case 2:21-cv-03438-ER Document1 Filed 08/02/21 Page 4 of 9

a. At all times relevant to this action, defendant was an “employer” within the
meaning of Section 1981 and applicable state law.

6. The acts set forth in this Complaint were authorized, ordered, condoned, ratified
and/or done by defendant’s officers, agents, employees and/or representatives while actively
engaged in the management of defendant’s business.

Background Facts

Ts Drew Frescoln worked for defendant as a part-time Public Safety Officer (PSO) in
the Public Safety Department from September 2008 until his employment was terminated on
May 4, 2021 because of his race.

8. At all times relevant to this Complaint, Mr. Frescoln satisfactorily performed the
duties of a PSO. He typically worked 28-30 hours/week.

9, In or about February 2020, defendant hired Candis Evans, a Black female, as a
Sergeant in the Public Safety Department.

10. Sgt. Evans had 15 subordinate employees: 10 PSOs, including Mr. Frescoln, and
5 Corporals.

11. From the inception of her employment, Sgt. Evans unfairly and routinely
criticized Mr. Frescoln’s performance and the performance of her non-Black subordinates, and
treated Mr. Frescoln in an unprofessional manner.

12. In mid-October 2020, without justification, Sgt. Evans issued a written
disciplinary warning to Mr. Frescoln for lateness and insubordination related to an incident that
occurred on October 8, 2020.

13. In response, Mr. Frescoln complained to defendant’s Human Resources

Department about Sgt. Evans’s conduct towards him, including

Page 2 of 7
Case 2:21-cv-03438-ER Document1 Filed 08/02/21 Page 5of9

a. continual treatment in an unprofessional manner;

b. unfairly criticizing him about the manner in which he conducted a building check;
¢. favoritism shown by Sgt. Evans to her non-Black subordinates;

d. Sgt. Evans soliciting from other employees their assessment of Mr. Frescoln’s

performance, but failing to solicit from Mr. Frescoln his assessment of other employees;

é: criticizing him for allegedly arriving late to work in the presence of other
employees; and

f. Sgt. Evans’s attempt on October 23, 2020 to discipline Mr. Frescoln in the
presence of other employees.

14. | Defendant’s Human Resources Department did not take Mr. Frescoln’s
complaints against Sgt. Evans seriously, and contrary to policy, referred it to the Public Safety
Department.

15. John S. Bera, defendant’s Associate Director of Public Safety, allegedly
investigated Mr. Frescoln’s complaints against Sgt. Evans. On or about October 28, 2020, Mr.
Bera submitted the report of his investigation to defendant’s Director of Public Safety, Michael
Hill. In his report, Mr. Bera found that the vast majority of Mr. Frescoln’s complaints were
either unfounded or unsubstantiated.

16. There was no basis for the conclusions found by Mr. Bera, and his investigation
was inadequate and biased against Mr. Frescoln because of his race.

17. Subsequent to the issuance of the report by Mr. Bera, Sgt. Evans continued to
unfairly and without justification criticize Mr. Frescoln’s job performance, including reducing
his hours to 20 hours/week, and in so doing created and perpetuated a hostile work environment

based on his race.

Page 3 of 7
Case 2:21-cv-03438-ER Document1 Filed 08/02/21 Page 6 of 9

18. In March 2021, consistent with defendant’s policies and procedures, in advance of
the start of his shift, Mr. Frescoln called out from work because his son suffered a head injury.

19. Defendant contended, however, that Mr. Frescoln violated its policies and
procedures in connection with calling out from work. As a consequence, defendant, without
justification, disciplined Mr. Frescoln by requiring that he submit to verbal counseling.

20. On or about May 4, 2021, Mr. Frescoln was summoned to a Zoom meeting with
Mr. Hill and Paula MacDonald, defendant’s Director of Human Resources. During the meeting,
Mr. Frescoln was told by Mr. Hill that he was being terminated because he was late to work in
March and that he was combative.

21. In a text message later that day, Mr. Hill stated to Mr. Frescoln, “I appreciate your
service, but I am going in a difference direction.”

22. In a subsequent text message from Gregory N. Brown, defendant’s Vice President
for Finance and Administration, Mr. Frescoln was told, “[y]our actions and disrespect for others
in the workplace are unacceptable to the work of the department or the College,” and that “your
poor comportment on the job has led to our decision to sever your employment.”

23. | There was no basis in fact for the statements made by Mr. Hill and Mr. Brown
about Mr. Frescoln’s demeanor, attitude or job performance.

24, Mr. Frescoln suffered, is now suffering and will continue to suffer emotional
distress, mental anguish, loss of enjoyment of life and other non-pecuniary losses as a direct and
proximate result of the racially hostile work environment created, perpetuated and condoned by

defendant.

Page 4 of 7
Case 2:21-cv-03438-ER Document1 Filed 08/02/21 Page 7 of 9

25. Defendant created, perpetuated and condoned a racially hostile work
environment, discriminated against Mr. Frescoln and terminated his employment because of his
race.

26. Solely by reason of defendant’s race discrimination and creation of a racially
hostile work environment, Mr. Frescoln suffered extreme harm, including loss of income and
other employment benefits, loss of professional opportunities, embarrassment and humiliation.

27. Defendant acted and failed to act willfully, maliciously, intentionally and with
reckless disregard for Mr. Frescoln’s rights.

Count I
The Civil Rights Act of 1866, 42 U.S.C. $1981

28. Plaintiff restates and realleges paragraphs 1-29, inclusive, as though set forth here
in full.

29. Mr. Frescoln had a federal statutory right under the Civil Rights Act of 1866, 42
U.S.C. §1981 (“Section 1981”), as amended, to be accorded the same rights as were enjoyed by
non-White employees with respect to the terms and conditions of their employment relationship
with defendant and to the enjoyment of all benefits, privileges, terms and conditions of that
relationship.

30. | Defendant’s conduct described above deprived Mr. Frescoln of the rights,
privileges and immunities guaranteed to him under Section 1981.

31. Solely by reason of defendant’s race discrimination and creation of a racially
hostile work environment, Mr. Frescoln is entitled to all legal and equitable relief available under

Section 1981.

Page 5 of 7
Case 2:21-cv-03438-ER Document1 Filed 08/02/21 Page 8 of 9

Jury Demand
32. Mr. Frescoln hereby demands a trial by jury as to all issues so triable.
Prayer for Relief

Wherefore, Plaintiff, Drew Frescoln, respectfully prays that the Court:

a. adjudge, decree and declare that defendant has engaged in illegal race
discrimination, and that the actions and practices of defendant complained of herein are violative
of her rights under Section 1981;

b. order defendant to provide appropriate job relief to Mr. Frescoln, including
reinstatement;

C enter judgment in favor of Mr. Frescoln and against defendant for all available
remedies and damages under law and equity, including, but not limited to, back pay, front pay,
past and future mental anguish and pain and suffering, in amounts to be determined at trial;

d. order defendant to pay the attorney’s fees, costs, expenses and expert witness fees
of Mr. Frescoln associated with this case pursuant to 42 U.S.C. § 1988;

e: grant such other and further legal and equitable relief as may be found appropriate
and as the Court may deem just or equitable; and

f. retain jurisdiction until such time as the Court is satisfied that defendant has

remedied the unlawful and illegal practices complained of herein and is determined to be in full

Page 6 of 7
Case 2:21-cv-03438-ER Document1 Filed 08/02/21 Page 9 of 9

compliance with the law.

LM /. he

Obert T Vance Jr
Law Offices of wr A T Vance Jr
100 South Broad Street - Suite 905
Philadelphia PA 19110
215 557 9550 tel / 215 278 7992 fax

rvance(@vancelf.com

Attorney for Drew Frescoln

Page 7 of 7
